 



EXHIBIT 10.4
Mindspeed Technologies, Inc.
Summary of Director Compensation Arrangements
     We currently pay our non-employee directors annual base compensation of
$30,000, which is paid quarterly. They each also receive committee participation
compensation for each committee on which they serve equal to $2,500 annually for
the governance and board composition committee and the compensation and
management development committee ($7,500 if serving as chairman of such
committee) and $5,000 annually for the audit committee ($10,000 if serving as
chairman of such committee). Each non-employee director also receives $1,250 for
each board or committee meeting attended in person or by telephone. Each
director has the option each year to receive all or a portion of his cash
compensation due via shares or restricted shares valued at the closing price of
our common stock on the date each payment would otherwise be made. Directors who
are our employees are not paid any additional compensation for their service on
our board of directors. Our board of directors may from time to time appoint
additional standing or ad hoc committees, and may compensate directors who serve
on them differently than we currently compensate members of our standing
committees. We reimburse each of our directors for reasonable out-of-pocket
expenses that they incur in connection with their service on our board of
directors.
     Our non-employee directors are eligible to participate in our directors
stock plan, which is administered by our compensation and management development
committee under authority delegated by our board of directors. The directors
stock plan provides that upon initial election to the board, each non-employee
director is granted an option to purchase 40,000 shares of our common stock at
an exercise price per share equal to its fair market value on the date of grant.
The options become exercisable in four equal installments on each of the first,
second, third and fourth anniversaries of the date the options are granted. In
addition, each non-employee director is granted an option to purchase 20,000
shares of our common stock following each annual meeting. The directors stock
plan also provides for discretionary awards, such as restricted shares. The
directors stock plan is filed as Exhibit 4.6 to our Registration Statement on
Form S-8 (File No. 333-106479) that we filed with the SEC on June 25, 2003. The
terms of each option granted under the directors stock plan are substantially as
set forth in Exhibit 10.8 to our Quarterly Report on Form 10-Q that we filed
with the SEC on August 9, 2005.
     The compensation arrangements we have with our directors are reviewed and
may be modified from time to time by our board of directors.

 